PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Beem, Alan, M.H.
Application No. 14/545,581
Filed: 23 May 2015
For: Pri-mirna libraries and methods for making and using pri-mirna libraries

:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the renewed petition to revive under 37 CFR 1.137(a), filed August 9, 2021.

The petition under 37 CFR 1.137(a) is DISMISSED.

Any request for reconsideration of this decision must be submitted within TWO (2) MONTHS from the mail date of this decision.  Extensions of time under 37 CFR 1.136(a) are permitted.  The reconsideration request should include a cover letter entitled “Renewed Petition under 37 CFR 1.137(a).”  This is not a final agency action within the meaning of 5 U.S.C. § 704. No further petition fee on renewed petition is required.

The instant application became abandoned for failure to timely file pay fees in response to the Notice Requiring Excess Claims Fees, mailed March 7, 2018.  This Notice set an extendable period for reply of two months. No fees having been received on or before May 7, 2018, the application became abandoned by operation of law on May 8, 2018.  Applicant then paid the excess claims fees on May 9, 2018.  The Office mailed a courtesy Notice of Abandonment on September 18, 2018.  Applicant filed a petition to revive under 37 CFR 1.137(a) on February 8, 2021.  However, the petition was dismissed in a decision mailed on June 8, 2021.  The decision noted that the application had been abandoned for longer than two years, and requested that Applicant explain the delay in filing the petition.
  
A grantable petition under 37 CFR 1.137(a) must be accompanied by:  (1) the required reply, unless previously filed; (2) the petition fee as set forth in 37 CFR 1.17(m); and (3) a statement that the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition pursuant to 37 CFR 1.137(a) was unintentional.

The instant petition does not meet requirement (3) above.  The petition does not satisfy 37 CFR 1.137(b)(4). Petitioner submitted the required statement of unintentional delay. However, this petition to revive the abandoned application under 37 CFR 1.137(a) was filed more than two years after the date of abandonment. 

The USPTO requires additional information concerning whether a delay in seeking the revival of an abandoned application was unintentional where the petition to revive was filed more than two years after the date the application became abandoned. See Clarification of the Practice for Requiring Additional Information in Petitions Filed in Patent Applications and Patents Based on Unintentional Delay, 85 FR 12222 (March 2, 2020). Therefore, additional information that provides an explanation of the circumstances surrounding the delay that establishes the entire delay was unintentional is required.

Petitioner is reminded the burden of proof to establish that the delay from the due date for the reply until the filing of a grantable petition was unintentional within the meaning of 35 U.S.C. 27 and 37 CFR 1.137 rests with the petitioner. See MPEP 711.03(c)(II)(F).

When addressing this period of delay, petitioner is reminded that where the petitioner deliberately permits an application to become abandoned (e.g., due to a conclusion the claims are unpatentable, a rejection in an Office action cannot be overcome, or the invention lacks sufficient commercial value to justify continued prosecution), the abandonment of such application is considered to be a deliberately chosen course of action, and the resulting delay cannot be considered as “unintentional” within the meaning of 37 CFR 1.137. See In re Application of G, 11 USPQ2d 1378, 1380 (Comm’r Pat. 1989). Similarly, an intentional course of action is not rendered unintentional when, upon reconsideration, the applicant changes his or her mind as to the course of action that should have been taken. See In re Maldague, 10 USPQ2d 1477, 1478 (Comm’r Pat. 1988). Petitioner’s failure to carry the burden of proof to establish that the “entire” delay was “unintentional” may lead to the denial of a petition under 37 CFR 1.137, regardless of the circumstances that originally resulted in the abandonment of the application. 

Here, Applicant states that he became aware of the abandonment of the instant application on  November 16, 2018, upon receiving an e-mail from his attorney.  However, Applicant states that he did not file the initial petition under February 8, 2021 because he was unable to afford the petition fee and the retainer fee for his attorney.  Applicant’s argument has been considered, but is not persuasive.  If Applicant was unable to afford the retainer, did Applicant give any consideration to filing the petition to revive himself?  It is noted that the instant renewed petition is signed by Applicant, and not his attorney.  Did Applicant not have the funds to pay the $525 petition fee in 2019 and 2020?  Further clarification is required on renewed petition. 

Further correspondence with respect to this matter should be delivered through one of the following mediums:

By mail:		Mail Stop PETITIONS	
			Commissioner for Patents
Post Office Box 1450			
			Alexandria, VA 22313-1450

By fax:			(571) 273-8300
			ATTN: Office of Petitions

By internet:		EFS-Web 

Telephone inquiries related to this decision should be directed to the undersigned at (571)272-3207.

/Cliff Congo/

Cliff Congo
Attorney Advisor
Office of Petitions